Citation Nr: 1542813	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depression.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2009, March 2015, and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Although these decisions did not explicitly deny entitlement to a TDIU, the Board has previously determined that this claim is in appellate status pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that the RO explicitly found that the peripheral neuropathy claim was reopened, and made an implicit determination of such for the heart disease claim in that it adjudicated the merits of the underlying service connection claim in the June 2015 Statement of the Case (SOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran's major depression and TDIU claims were previously before the Board in July 2013, January 2014, and February 2015.  In July 2013 the Board remanded these claims for further development.  Thereafter, in a January 2014 decision the Board denied these claims.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2014 decision and remanded the case for action consistent with the JMR.  

The Board subsequently remanded the major depression and TDIU claims in February 2015 for further development to include new VA examinations which were accomplished in April 2015.  All other development directed by the Board's February 2015 remand directives appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Veteran's peripheral neuropathy, heart disease, and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected major depression is manifested by symptoms such as anxiety, depressed mood, chronic sleep impairment, and mild memory loss.  

2.  Although there is also evidence indicative of suicidal ideation and hallucinations, the record does not reflect the Veteran's service-connected major depression is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the Veteran's service-connected major depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case the Veteran was sent notification via letters dated in March 2009, July 2013, August 2013, and March 2015.  Although all of these letters were clearly not sent prior to the initial May 2009 rating decision as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all received prior to the last adjudication of the major depression claim below via an April 2015 Supplemental SOC (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned notification letters, in pertinent part, informed the Veteran of what was necessary to substantiate his major depression claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate this claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied regarding his major depression claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims and has indicated that no hearing is desired in conjunction with this claim.

The Board acknowledges that the Veteran has reported being in receipt of disability benefits from the Social Security Administration (SSA), and that the Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a case involving a claim of service connection for PTSD that VA did not violate the duty to assist by failing to obtain SSA records because the evidence in that case did not indicate such records were relevant to the underlying claim.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

In this case, the Veteran reported he has had SSA benefits since 1991, which indicates any such records pertain to a period years prior to the current appellate claim.  As such, it does not appear that these records would be relevant to determining the current severity of this service-connected disability.  Further, the Veteran also reported that such benefits were due to a nonservice-connected back disorder, which indicates it would not have relevant information regarding the service-connected major depression.  Therefore, the Board concludes that the Veteran's SSA records are not relevant, and there is no prejudice in adjudicating the appeal without such records.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence detailing symptomatology of his service-connected major depression that is not reflected by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations in April 2009, September 2013, and April 2015 which evaluated the symptomatology of his service-connected major depressive disorder.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, no inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his service-connected major depression has increased in severity since the most recent examination.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board also wishes to note that it previously determined that the duties to notify and assist were satisfied regarding the major depression claim in the January 2014 decision.  Although the JMR contended the Board's decision contained inadequate reasons and bases why a rating in excess of 50 percent was not warranted for the major depression, and indicated that the duty to assist was not satisfied for the TDIU claim, it does not appear that the JMR asserts these duties were deficient for the major depression claim.  In pertinent part, the JMR asserted the Board decision did not adequately address certain pieces of evidence that were of record, but it does not appear it contended that either the 2009 or 2013 VA examinations were inadequate.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Major Depression

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable rating criteria, Diagnostic Code 9434 provides that major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Further, this holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, to the extent that the Veterans Court implied that the listed "areas" were irrelevant to the 70 percent disability determination, was error.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In sum, the aforementioned caselaw requires the Board to review the Veteran's specific symptomatology to determine if he has the symptoms identified in the criteria for a higher rating, or symptomatology of similar severity, frequency or duration to those enumerated; and, if so, whether such symptomatology results in the level of occupational and social impairment contemplated by the higher rating.

Initially, the Board acknowledges that the Veteran's service-connected major depression is manifested by symptoms of depressed mood, anxiety and chronic sleep impairment.  There are also references to mild memory loss, to include on an April 2009 VA examination, as well as the more recent April 2015 VA examination.  Further, the latter included information detailing the Veteran's depressed mood; and specifically stated his symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, and indicating there was no other symptomatology.  However, such symptomatology is associated with the criteria for a 30 percent rating.  As such, this symptomatology does not appear to warrant consideration of a rating in excess of 50 percent in this case.

The Board acknowledges that there are references to suicidal ideation in the record, to include the April 2009 VA examination and a July 2009 period of VA hospitalization.  He also denied suicidal ideation at other times to include treatment records dated in October 2009, May 2010 and the September 2013 VA examination.  However, the JMR essentially contended that the Board's January 2014 decision did not adequately address the symptom of suicidal ideation, to include the fact the Veteran reported at the September 2013 VA examination that he would never admit to suicidal thoughts again because he did not want to be "locked up."  Moreover, the Board notes the Veteran reported suicidal thoughts multiple times per week at the more recent April 2015 VA examination.  The JMR also contended that the Board appeared to reject the April 2009 suicidal ideations because the Veteran failed to indicate a current plan, and asserted that 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 does not require a current plan to support the finding of suicidal ideation.  Further, the JMR indicated the Board did not adequately address evidence of apparent hallucinations, although it was acknowledged that the Board noted the April 2009 VA examination had evidence of such.  Specifically, that examination noted he reported sometimes seeing things, but indicated it may be more of flashbacks than actual hallucinations.  Nevertheless, the JMR asserted the Board failed to note he reported hearing "spooky" voices multiple times a month at the more recent September 2013 VA examination.

Inasmuch as the record contains findings of suicidal ideation and apparent hallucinations, the Board must consider whether the Veteran otherwise meets the criteria for a 70 or 100 percent rating in this case.

The Board finds that despite these symptoms, overall they do not result in the level of occupational and social impairment contemplated by the criteria for ratings in excess of 50 percent.  

In pertinent part, the record does not reflect the Veteran's service-connected major depression is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  In other words, he does not otherwise satisfy the criteria for a 70 percent rating.

The Board observes that the evidence does not indicate the Veteran's major depression has resulted in the type of impairment of judgment or thinking contemplated by the 70 percent criteria.  For example, treatment records dated in March 2009 noted that his thoughts were linear, logical, coherent, and goal-directed with no pressured speech, obsessions, delusions, looseness or grandiosity; insight and judgment were found to be fair.  The April 2009 VA examination found the Veteran's thoughts appeared clear, logical, and goal-oriented; there was no loosening of association, pressured speech, or flight of ideas identified; he did not appear to be tangential at the examination.  Insight and judgment appeared good.  He had a clear sensorium with orientation times 3.  Records dated in January 2010 noted that his judgment and insight were normal.  Records dated in April 2010 found his thought processes to be normal; and his judgment and insight to be adequate.  His thinking was found to be logical and goal-directed on the September 2013 examination.  Treatment records dated in March 2015 noted there were no flight of ideas or tangential thought processes or psychosis; his intellect was normal; and his insight and judgment were both found to be fairly good.  Other records from that month found his thought process was logical and generally goal-directed; although it was acknowledged he was quite talkative and circumstantial with answers, many times talking about compensation and pension or medical issues, though relevant in a general nature.  Although concentration and memory difficulties were noted on the April 2015 VA examination, he was also found to be competent (capable of managing his financial affairs) on this examination.

In addition, a thorough review of the record does not indicate any obsessional rituals which interfere with routine activities to include the April 2009, September 2013, and April 2015 VA examinations.  In fact, as already noted, records dated in March 2009 noted no obsessions.  Similarly, while the Veteran has reported irritability, there is no evidence that it has resulted in the type of impaired impulse control, to include periods of violence, contemplated by the 70 percent rating criteria.  For example, records dated in October 2009, January 2010, and April 2010 found his impulse control to be adequate, and there was no indication of such on the September 2013 or April 2015 VA examination.  In addition, treatment records dated in March 2015 indicated he only had mild irritability intermittently.

The Board further notes the April 2009 VA examination found that the Veteran was pleasant and cooperative; speech was appropriate in rate and rhythm; mood appeared dysthymic with congruent affect; he was casually dressed, and appeared fairly well-groomed.  He had fair attention and concentration.  Insight and judgment appeared good.  Records dated in January and April 2010 noted that his grooming was normal; hygiene appeared adequate; attention and concentration were normal; his speech was normal, and speech content was linear and goal-directed.  Records dated in May 2010 noted he was alert and oriented to name, place, and person; and that he had fluent speech.  He was also noted to be casually dressed and well-groomed on the September 2013 VA examination, with no evidence of any speech impairment.  Treatment records from March 2015 note he was alert and oriented to person, place, situation, and date.  Other records from that month note he appeared appropriately dressed and groomed; and that his speech was normal for volume, rate, and prosody.  The April 2015 VA examination noted that he was casually dressed and appropriately groomed; and that he was oriented to person, place, and time.  No speech impairment was noted.  As such, these records reflect his service-connected major depression has not resulted in speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene which are part of the symptomatology associated with a 70 percent rating.  Moreover, they are against criteria for a 100 percent rating such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  

The Board also reiterates the Veteran does have mild memory loss.  However, the April 2009 VA examination noted that immediate and remote memories were pretty good; and that recent memories were not too bad this time around.  There was no indication of memory loss for names of close relative or his own name on the September 2013 VA examination.  Treatment records dated in March 2015 found his remote memory was fair; his recent memory was fairly good; he performed 5/5 verbal calculations correctly; he remembered 4/5 objects immediately; and there was only a mild deficit in immediate recall.  Further, the April 2015 VA examination found only mild memory loss.  In short, his level of memory loss does not meet or nearly approximate the level associated with a 70 percent or 100 percent rating.

The Board acknowledges that the Veteran's service-connected major depression has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  The issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent; i.e., are his major depression symptoms of similar severity, frequency or duration so as to result in the level of occupational and social impairment contemplated by the criteria for a 70 or 100 percent rating.

Of particular importance in evaluating the Veteran's level of occupational and social impairment, in addition to the anecdotal evidence from the Veteran regarding such impairment, are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board observes that the GAF scores assigned to the Veteran during the pendency of this case have generally fallen within the 41 to 60 range.  For example, the April 2009 VA examination assigned a GAF score of 45-50, while the September 2013 VA examination assigned a GAF of 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning ; while scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also Carpenter, supra, (which specifically noted the 51-60 scores).  The Board also notes that the September 2013 VA examiner described the Veteran's depression as moderate.  Further, both the September 2013 and April 2015 VA examinations described the Veteran's overall level of occupational and social impairment as reflecting reduced reliability and productivity, which is consistent with the current 50 percent rating criteria.  In addition, the April 2015 VA examination opined the Veteran's mental health does not prevent him from obtaining or maintaining work.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

The Board further notes that the use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Nevertheless, the aforementioned findings by the VA examiners as to the Veteran's level of occupational and social impairment is consistent with the other evidence of record, to include the Veteran's own anecdotal evidence to include, but not limited, to the fact he participates in various activities with his family.  Here, the Board finds that this evidence indicates the Veteran's level of occupational and social impairment during the pendency of this case is adequately reflected by his current schedular evaluation of 50 percent, and does not warrant a rating in excess thereof.  Moreover, this evidence also reflects his major depression has not resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); the inability to establish and maintain effective relationships; or total occupational and social impairment.  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 50 percent for his service-connected major depression.  In making this determination, the Board considered the applicability of "staged" ratings.  However, a thorough review of the record does not reflect any distinctive period(s) where the severity of the Veteran's service-connected major depression warranted a rating in excess of the 50 percent evaluation currently in effect.  Therefore, no such "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board acknowledges that not all of the Veteran's specific symptoms from his major depression are noted in the general rating formula.  However, as noted by the holding in Mauerhan, supra, the focus is not the specific symptomatology but the overall impact a claimant's symptoms have upon his occupational and social functioning.  Here, the Board has already determined that the Veteran's level of such impairment from his service-connected major depression is adequately reflected by the current schedular evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected major depression and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that in Rice, supra, the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As noted in the Introduction, the Board has previously determined that the issue of entitlement to TDIU is properly before it pursuant to Rice, and will be discussed in the REMAND portion of the decision below.


ORDER

A rating in excess of 50 percent for service-connected major depression is denied.


REMAND

The Veteran, as part of his June 2015 Substantive Appeal for his peripheral neuropathy and heart disease claims, indicated that he desired a videoconference hearing before a Veterans Law Judge (VLJ) of the Board in conjunction with this appeal.  However, the record available for the Board's review does not reflect such a hearing has been conducted or even scheduled.  The RO must schedule such a hearing.  See 38 C.F.R. §§ 20.700, 20.704.  Consequently, a remand is required.

The Board also notes that resolution of the peripheral neuropathy and heart disease claims may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined.  Therefore, the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


